The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 29, 2014

                            No. 04-14-00725-CR and 04-14-00726-CR

                                      Joe Eric HINOJOSA,
                                            Appellant
                                                v.
                                      The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2013CR10041 and 2013CR10042
                         Honorable Raymond Angelini, Judge Presiding

                                          ORDER
        The trial court’s certification in each of these appeals states that “this criminal case is a
plea-bargain case, and the defendant has NO right of appeal.” The clerk’s records contain a
written plea bargain, and the punishment assessed did not exceed the punishment recommended
by the prosecutor and agreed to by the defendant; therefore, the trial court’s certifications
accurately reflects that the criminal cases are plea-bargain cases. See TEX. R. APP. P. 25.2(a)(2).
Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed
if a certification that shows the defendant has a right of appeal has not been made part of the
record under these rules.” TEX. R. APP. P. 25.2(d). It is therefore ORDERED that these appeals
will be dismissed pursuant to rule 25.2(d) of the Texas Rules of Appellate Procedure unless
appellant causes an amended trial court certification to be filed in each appeal by November 24,
2014, showing appellant has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also
Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State,110 S.W.3d 174 (Tex.
App.—San Antonio 2003, no pet.). All other appellate deadlines are SUSPENDED pending our
resolution of the certification issue.

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court